DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loehr (US-4,034,542).
 	Loehr shows a device capable of gripping a bottle-like container comprising a bearing unit (20), an opening means (38), a closing means (32), and  gripper arms (L,R) each having a base body (24), a gripping section (28), and an actuating roller (30) mounted on a pin (31).  The rollers (30) are deemed to be “replaceable” since the gripper arm components are removably secured together through threaded fasteners (see Figs. 1 and 6), and the rollers are seated on pins (31).
 	Regarding claim 4, each roller is arranged on the upper side of the lower flange (23) of the base body.
	In regard to claim 5, the channel-shaped base body (24) is open along its inwardly facing portion thereby exposing the roller (30).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulnig (US-9,193,538) in view of Jacobsen (US-4,982,834).
 	The Schulnig patent shows a gripping device for handling bottle-like containers comprising a bearing unit (30), an opening means (11), a closing means (19), and a plurality of gripper arms each including a base body (2), a gripping section (5), a rotatably mounted collar (16,17) which can be considered a “roller”, and a pin-like seating (14,15).  The rotatable collars or “rollers” (16,17) are not disclosed as being replaceable as called for in the above claims.
	However, Jacobsen shows a conveyor-mounted gripper comprising a roller (4) engageable with a tread to selectively open the jaws of the gripper.  The roller (4) can be replaced by removing the screw (6) and washer (5) assembly from the gripper (see Fig. 4).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a removable attachment on the Schulnig rollers (16,17), as taught by Jacobsen, so that the rollers could be easily removed for repair or replacement.
 	Regarding claims 5 and 6, as best shown in Figure 1 of the Schulnig patent, the rotatable collars (16,17) are mounted on an exposed groove portion between bearing (10) and seating (18).
	In regard to claim 8, Jacobsen discloses that its roller (4) is made from a plastic material (see col. 4, lines 17 and 18).
Allowable Subject Matter
6. 	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specification
7. 	The disclosure is objected to because of the following informalities:  In paragraph [0044], line 3, it appears that the reference number “22” should be changed to –20--.  
Appropriate correction is required.
Priority
8. 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Conclusion
9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fahldieck (US-2013/0193702) shows a bottle gripping assembly comprising magnets for applying an opening or closing force.

10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
	/DEAN J KRAMER/                                                                                                                  Primary Examiner, Art Unit 3651                                                                                      

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
1/21/2022